Press Release FOR IMMEDIATE RELEASE Contact:Howard H. Nolan Senior Executive Vice President Chief Financial Officer (631) 537-1001, ext. BRIDGE BANCORP, INC. REPORTS FIRST QUARTER 2008 RESULTS Increased Earnings and Strong Growth in Loans and Core Deposits (Bridgehampton, NY – April 16, 2008) Bridge Bancorp, Inc. (NASDAQ®/OTCBB: BDGE), the parent company of the Bridgehampton National Bank, today announced increases in net income and earnings per share for the first quarter of 2008; highlights for the quarter include: Net income of $2.0 million or $.32 per share, a 10.3% increase over 2007 first quarter results. Returns on average equity and assets of 15.0% and 1.25%, respectively. Net interest income increased to $6.6 million compared to $5.8 million in 2007, with a net interest margin of 4.67%. Total loans of $384.8 million, a $51.2 million or 15.3% increase over March 2007. Deposits of $573.8 million, an increase of 6.3% over the March 2007 levels. Demand deposits of $205.2 million,a 15.2% increase representing 35.8% of total deposits. Continued strong credit quality with increasing reserve levels. The declaration of $.23 in dividends. The April 15, 2008 filing of an application to be listed on the NASDAQ stock market. “We recorded a solid increase in earnings and growth in both loans and deposits and are satisfied with these results, especially in light of the seasonal nature of the local economy,” commented Kevin M. O’Connor, President and CEO of Bridge Bancorp, Inc. “These achievements reflect the impact of our expanded branch network and a continued focus on sales and service. The ongoing emphasis on personal service and community involvement has allowed our team of local bankers to capitalize on opportunities within our footprint,” he added. Mr. O’Connor succeeded Thomas J. Tobin on January 1, 2008. Mr. Tobin remains active as President Emeritus and Special Advisor to the Board of Directors and management. Net Earnings and Returns Net income for the quarter ended March 31, 2008 was $2.0 million or $.32 per share compared to $1.7 million and $.29 per share in the same period last year. This 10.3% increase in earnings per share reflects growth both in the net interest income and non interest income categories which was partially offset by increases in the provision for loan losses and costs associated with new branches and other initiatives. Net interest income growth in 2008 resulted from higher average earning assets and an expanded net interest margin of 4.67%, as compared to 4.46% for the first quarter of 2007.This positive trend in earning assets included both net loan and securities growth, funded by increased demand and other core deposits. The provision for loan losses of $200,000 recorded this quarter is attributable to the continued growth of our net loan portfolio and changes in economic conditions.Non interest income for 2008 was positively impacted by increases in banking fees and did not include any net securities losses as were recorded in 2007. Non interest expenses reflect the costs associated with our growth initiatives and other items related to branch expansion. The efficiency ratio, a measure of expense to revenue, improved to 60.0%, from 61.8% in 2007. “The improving net interest margin on our expanding level of earning assets, demonstrates the continued strength and momentum of our core banking business,” stated Mr. O’Connor. Balance Sheet and Asset Quality Total assets grew to $654.6 million at March 31, 2008, an increase of $64.5 million or 10.9% compared to $590.1 million at March 31, 2007. This increase included approximately $51.2 million of net loan growth, combined with a $27.1 million increase in the securities holdings partially offset by a decrease of $15.0 million in cash and cash equivalents.Loan originations included real estate related loans and new commercial relationships and were broad based across our geographic footprint. Our asset quality remains strong due to our conservative underwriting standards. While non performing assets (“NPA’s”) grew at quarter end to $1.0 million from the March 2007 level of $0.4 million, the allowance for loan losses over the same time period increased $0.5 million to $3.2 million at March 31, 2008.The allowance represents 0.80% of total loans and 327% of NPA’s. Both measures, despite the increase in loans and the slowing economic environment, reflect continued strong levels of coverage. Deposits continue to increase as the impact of three new branch openings in 2007 begin to materially add to growth opportunities. Total deposits ended the quarter at $573.8 million or $34.0 million higher than March 2007 levels. Demand deposits also grew, totaling $205.2 million at quarter end, representing approximately 36% of total deposits. Core retail and commercial deposits, a key goal of our expansion plans increased $39.1 million to $442.5 million or 9.7% over the prior year level. “Our initiatives expanding our branch network and enhancing our local presence contributed to deposit growth and provided opportunities to foster new lending relationships.We are committed to the community banking model and look forward to additional opportunities to demonstrate our ability to provide complete banking solutions for our customers,” remarked Mr.
